Case

 

2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2802 Filed 04/08/20 Page 1 of 19

0

LC The United Stas Distect Cart

 

Eastern Distedt of Micon (etait)

 

 

United Steaks of Ame rice,

 

 

Plevinaw£ 321b-00 - 20992 - AS T-RSW-b

 

v.

 

 

ef fey Eugen e Snel]

 

 

De fenday t.

 

L

 

 

Motton For Compassicnale. feelease

 

T

1G VS.C.§3582C()M)

 

 

AND Mow, Cones Defendant Jeffrey &. Snetl in the aleve

 

 

. ‘ < . ct c
mater before the Cart in _his fo-se_ Capacity Seeking Compassienate

 

 

y . ‘ ( ¢ U }
yelease fy his medica! Condition ane Other reasens .

 

 

‘ ‘ c
Defendant argees that, he is experiencing deferorating health

 

 

 

4 Cc 7
berapse of his inability fey prorde self-care within « Correctone/

 

 

foci ry due fo the unsanitary loving Cond Hens and denra/ by Stak L

 

 

 

 

 

to piovide hem with the medica / eterilized egupmert.
te .
 

Cas@ 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2803 Filed 04/08/20 Page 2 of 19

StaAtTemtot Cl Frets

 

 

 

 

Defendant ts Cerrently mearcerakd in the Custedy of the

 

Sedoral Pureav cf Prisons at UCT. Milay (Cow).

 

 

‘ /
Every Sines. Defendant has been TA) Cus fedy, he hos experienc ed

 

 

 

Unian/ tact infechins dee te the QUE) Staff not prouiling him wrth

 

the Sate cind Clean. medical Cguyment when he uses c Catheter

 

 

¢ .
Also, the ww g. var ters are Contammnated with Qhestes , ex treme.

 

a

 

 

dust Qad dirt fi tth in the Sheers, mold, and nd wey fe wash my Cur

 

Iclothes by way cf washer dad dryers. The Cotnavirns has Showed 1s

 

 

face hem ot Nnlon. we ar locked inthe Unit, I share « cet!

 

 

with 3other avy 5 who are sick, Gnd the Warden here sfated

 

 

 

t © YY
hefew the Comna pondemce when Qsked_ abot “Compo $store te yeleagse

 

 

he slaled: I dat belive i that, my great grond father, my grand father,

 

 

f
and my father all believe that whatever the judge sentences you fo, you

 

 

 

 

wont he released 411) you finiéh, L den _heliere in Compassiiate release!
-27

 

 

 

 
 

 

Cas

BF 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2804 Filed 04/08/20 Page 3 of 19

 

(uods & J. Hom ingoa/).

 

Just rec eathy, on Mah 23,2030 T- learned thert- Presi deg

 

 

¢
lrum p Said he wos etn sidering an execotive ordos freee, elderly,

 

 

non-violent Ledaal SNES, Per CNN March 33,3036 g:cop nm )

 

 

‘Then en March 26,3076, PHaney General lnthdm Bact iin ~ Meno

 

 

to the Boreav of Prisens , moved 4 relegSe Some federa| mates

 

 

 

f ¢ ( , .
a hersp}ened viSkK ficm the Cocnevires to make Sue PUsnEes are_

 

not spreading the ures inte the Ccommintl. Tn the memo, he

 

 

prroriryved gscavhag home antinemnent 2) mares ube werelanutte

 

 

A _laver level crimes. Barr also bil utsen Fficsals 0 give pratt)

 

 

 inmaks hetd 17 lav ond minimem Seeuty faci Wes. (Tere. are 3 Comme

 

 

 

Coses here ot fuilan (Low), Ct have to self cather my self 3-dimes dail,

 

havino to uge each dime Sanitary alos. “uch are not the pcper medial Kind

 

 

hat should be given me, Anlisen heToueleHe uducharent gu vento me here,

 

 

Lebucaids Jetly and Corthetes)

 

 

 

-3-
 

Cas@ 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2805 Filed 04/08/20 Page 4 of 19

Exsaordinany Compelling C ireunstanees
? S

 

 

(0) Due fo my deterivating health tCSelting 1 Uniary Tract Infeckns

 

 

 

Srace the daatin of my imprisonment, ZL heliwe thal. tim to he con siderg|

 

fer Compa ssionate re liek ( See medial recerds )

 

 

Kecently

 

Gn March 5, 3036 D wept over te sick-ca// 4o_be

 

 

examined and treate| for nother L«nary Tract infechin due to having Yo

 

 

catheter 3-times « doy. the Lab tech wasnt in Ymt manning SO they

 

 

resbhe duled the Qo porntmens. On March 13,2030. T went over 1

 

 

Siclécal/ eau and [ didn't oot Seen bectavse the lal tech wasnt

 

 

in that day ether. On March 1% 2070 Lt wes able to giwa

 

 

 

Sample oe my Line to be testel bot LT was cnable to get the

 

results back that day for whaler reason and wos tad Matt

 

 

woull be placed cn sick-call & picK wp melicohen.

 

 

 

Doe to the deSiaent medical cave hee, t belie that this 3 a

 

 

 

 

 

~ de
 

Be 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2806 Filed 04/08/20 Page 5 of 19

 

. ¢ . ,
Chacid inary Gad Compelling Circumstances that. wil! Walrant

 

Conpossrnole release” fev this non-violent offender,

 

 

Proposec|_kelease Plan

 

 

Tist, © will resile at my mother’s heme, Rear lean Sne}|, 1#}2 30 ~

 

 

Loormer St, Defiorl, ur 49319 (Top, wy. W3- 736-7294). Second, alYheveh

 

 

Lhe ecmnauius is heay in Detort!, T wr! be able -b g0 back to my

 

 

job at Chrysler Autamotive and my Onion Stewad Cuytlan Bes]

 

 

can verify this by Calling hin ot 849-595-3698 T wil! anply For

 

 

f { .
medico] yoon my release nti] my health insermce is reackvated,

 

 

Copcluson

 

 

— , . arg ’
lhe lacil of Sani tiny Cenditicns ($ uhy Ln a ttemplute fe dota.y

 

 

Compa ssenabe yelegse, Db wes sentenel te CO months cand by the hime

 

 

bhe Court veceieves this motion To wold have served 24 maths of /4-

 

 

Onc GO month term, tm Styypse to Serve 5| months, which leaves

 

 

me wrth 24 mentns te seve, Low 6 menths halficary hwse, dhat wr Il

 

 

 

 

 

—-4-

 

 
 

Cas

OF

B 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2807 Filed 04/08/20 Page 6 of 19

leque me wth 3/ moths. Havever, if the Court were f reduce my

 

 

Sentence. by 12 marthsin the allenatve, L will have I mentas

 

 

left and with & months halfway house t will be ender the I-year

 

 

for the Court to Qrant (Tramediate compo sstonate Relegz"” ond places

 

 

en hane confinement. See [GOS L.$ 362-4 (IE) nde the

 

 

CALES Net,

 

 

‘Defendant prays that the Court 4ranis him the relief the Cort

 

 

‘ ‘ . . . i
deems appicpilate in Vhese_uncertoun times,

 

 

Besprott! ly Schm Hel

 

 

 

 

t believe Hot de Jo the su randings ond the lack of medical sepphes

 

needed for dauly vsage, is the Cause cf my Urinary Yract infeckans T Keeg

 

Comrackne manthly o every other menth Sunce tive peen iin the BCP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2808 Filed 04/08/20 Page 7 of 19

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: SNELL, JEFFREY EUGENE Reg #: 54564-039
Date of Birth: 02/27/1964 Sex: M Race: BLACK Facility: MIL
Encounter Date: 10/31/2019 10:01 Provider: Udegbunam, Ukamaka M — Unit: A02

 

Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Udegbunam, Ukamaka M NP-C

Chief Complaint: Other Problem

Subjective: Presents to health services with c/o urinary symptoms for 2 weeks. Reports burning sensation
with urinating, "pus" coming out from penis and cloudy urine. States "| think | have an
infection, | usually feel this way when | have an infection". Patient has history of neurogenic
bladder and self caths 3 times a day. Denies fever, chills, chest pain, shortness of breath.
Denies any other complaints at this time.

Patient allergies reviewed and updates applied during this visit if indicated. See Chart:
Allergies for most recent patient allergy list.

 

Pain: Not Applicable

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

10/31/2019 10:11 MIL 97.6 36.4 Oral Udegbunam, Ukamaka M NP-C
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

10/31/2019 10:11 MIL 57 Via Machine Udegbunam, Ukamaka M NP-C
Respirations:

10/31/2019 10:11 MIL 16 Udegbunam, Ukamaka M NP-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

10/31/2019 10:11 MIL 158/95 Right Arm Sitting Adult-large | Udegbunam, Ukamaka M NP-C
$a02:

Date Time Value(%) Air Provider

10/31/2019 10:11 MIL 97 Room Air Udegbunam, Ukamaka M NP-C
Exam:

General

Affect

Yes: Pleasant, Cooperative
Appearance
Yes: Appears Well, Alert and Oriented x 3
Pulmonary
Observation/Inspection
Yes: Within Normal Limits
Auscultation

Yes: Clear to Auscultation
Generated 10/31/2019 10:29 by Udegbunam, Ukamaka M NP- Bureau of Prisons - MIL Page 1 of 3
 

. NE EE _  _  _
Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2809 Filed 04/08/20 Page 8 of 19

 

 

Inmate Name: SNELL, JEFFREY EUGENE Reg #: 54564-039
Date of Birth: 02/27/1964 Sex: M Race: BLACK Facility: MIL
Encounter Date: 10/31/2019 10:01 Provider: Udegbunam, Ukamaka M — Unit: A02
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits

Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal $1 and S2
No: M/R/G

Abdomen

Inspection
Yes: Within Normal Limits

Auscultation
Yes: Normo-Active Bowel Sounds

Palpation
Yes: Within Normal Limits

Exam Comments
urine dip with trace of nitrates, leukocytes, protein and blood

ASSESSMENT:

Urinary tract infection, site not specified, N390 - Current

PLAN:

New Medication Orders:

Rx# Medication Order Date Prescri r
Sulfamethoxazole/Trimeth DS 800-160 Mg 10/31/2019 10:01 one tablet Orally - Two Times
Tablet a Day x 10 day(s) -- Take one

tablet by mouth twice daily every
twelve hours for 10 days until all
taken (avoid excessive sunlight
while taking) x 10 days

Indication: Urinary tract infection, site not specified

New Laboratory Requests:

Details Frequency Due Date Priority
Lab Tests-U-Urinalysis w/Reflex to Microscopic One Time 10/31/2019 00:00 Today
Lab Tests-C-Culture, Urine

Labs requested to be reviewed by: Scherle, Gregory A. MD/CD

Lab personnel verbally notified of a priority order of Today or Stat

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens
Return To Sick Call if Not Improved

Other:
UTI: urine dip + for infection, has h/o neurogenic bladder, self caths 3 times a day, will treat with Bactrim DS x 10
days. Will atso send urine for culture. RTC if symptoms get worse or do not improve.

Patient Education Topics:
Page 2 of 3

 

Generated 10/31/2019 10:29 by Udegbunam, Ukamaka M NP- Bureau of Prisons - MIL
 

 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2810 Filed 04/08/20 Page 9 of 19

 

 

Inmate Name: SNELL, JEFFREY EUGENE Reg#: 54564-039
Date of Birth: 02/27/1964 Sex: M Race: BLACK Facility: MIL
Encounter Date: 10/31/2019 10:01 Provider: Udegbunam, UkamakaM Unit: A02
10/31/2019 Counseling Diagnosis Udegbunam, Verbalizes
Ukamaka Understanding
10/31/2019 Counseling Plan of Care Udegbunam, Verbalizes
Ukamaka Understanding
Copay Required: Yes Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Udegbunam, Ukamaka M NP-C on 10/31/2019 10:29
Requested to be cosigned by Scherle, Gregory A. MD/CD.
Cosign documentation will be displayed on the following page.

 

Generated 10/31/2019 10:29 by Udegbunam, Ukamaka M NP- Bureau of Prisons - MIL Page 3 of 3
 

 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2811 Filed 04/08/20 Page 10 of 19

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: SNELL, JEFFREY EUGENE Reg #: 54564-039
Date of Birth: 02/27/1964 Sex: M Race: BLACK Facility: = MIL
Note Date: 11/04/2019 10:39 Provider: Udegbunam, Ukamaka M_ Unit: A02

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Udegbunam, Ukamaka M NP-C

Patient had + cloudy abnormal urine, WBC 1 + Esterase , positive abnormal nitrate, WBC abnormal, and
abnormal urine culture. Patient was started on Bactrim DS for UTI.

Patient states that he is feeling better, urine not cloudy, no more burning with urination, however Bactrim DS
is resistant, will switch medication to Cipro.

New Medication Orders:
Ciprofloxacin Tablet 11/04/2019 10:39 500 mg Orally - Two Times a
Day x 10 day(s)
Indication: Urinary tract infection, site not specified
Discontinued Medication Orders:

Rx# Medication Order Date Prescriber Order
157285-MIL Sulfamethoxazole/Trimeth 800mg /160mg 11/04/2019 10:39 — Take one tablet by mouth twice
tab daily ( every twelve hours ) for

10 days until all taken (avoid
excessive sunlight while taking)

NEW 10/31/19
Discontinue Type: When Pharmacy Processes
Discontinue Reason: new order written
Indication:
New Laboratory Requests:
Details Frequency Due Date Priority
Lab Tests-U-Urinalysis w/Reflex to Microscopic One Time 11/18/2019 00:00 Routine

Lab Tests-C-Culture, Urine
Additional Information:

please do not cancel repeat lab work
Labs requested to be reviewed by: Scherle, Gregory A. MD/CD
Other:

UTI: Will switch patient from Bactrim DS to Cipro for 10 days and repeat lab work in 2 weeks.

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens
Return To Sick Call if Not Improved

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Qutcome
11/04/2019 Counseling Diagnosis Udegbunam, Verbalizes
Ukamaka Understanding

Generated 11/04/2019 13:26 by Udegbunam, Ukamaka Bureau of Prisons - MIL Page 1 of 2
 

 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2812 Filed 04/08/20 Page 11 of 19

 

 

Inmate Name: SNELL, JEFFREY EUGENE Reg #: 54564-039
Date of Birth: § = 02/27/1964 Sex: M  Race:BLACK Facility: MIL
Note Date: 11/04/2019 10:39 Provider: Udegbunam, Ukamaka M Unit: A02
Date Initiated Format Handout/Topic Provider Outcome
11/04/2019 Counseling Plan of Care Udegbunam, Verbalizes
Ukamaka Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Udegbunam, Ukamaka M NP-C on 11/04/2019 13:26
Requested to be cosigned by Scherle, Gregory A. MD/CD.
Cosign documentation will be displayed on the following page.

Generated 11/04/2019 13:26 by Udegbunam, Ukamaka Bureau of Prisons - MIL Page 2 of 2
 

 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2813 Filed 04/08/20. Page 12 of 19

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: SNELL, JEFFREY EUGENE Reg #: 54564-039
Date of Birth: 02/27/1964 Sex: M Race: BLACK Facility: © MIL
Note Date: 12/10/2019 13:35 Provider: Udegbunam, Ukamaka M Unit: A02

 

Review Note - Report Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Udegbunam, Ukamaka M NP-C

Patient was recently treated for UT] h/o neurogenic bladder, does self cath, asymptomatic at this time. Will
continue to monitor.

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Udegbunam, Ukamaka M NP-C on 12/10/2019 13:37

 

Generated 12/10/2019 13:37 by Udegbunam, Ukamaka Bureau of Prisons - MIL Page 1 of 1
 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2814 Filed 04/08/20 Page 13 of 19

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: SNELL, JEFFREY EUGENE Reg #: 54564-039
Date of Birth: 02/27/1964 Sex: M Race: BLACK Facility: MIL
Encounter Date: 12/16/2019 13:07 Provider: Udegbunam, UkamakaM Unit: A02

 

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Udegbunam, Ukamaka M NP-C

Chief Complaint: Other Problem

Subjective: Presents to health services for f/u abnormal urine culture. Patient reports cloudy urine, burning
sensation with urination. Patient self caths three times a day h/o neurogenic bladder. He is
requesting gloves. States "I feel like my body is telling me something". Reports that right foot
goes numb and right leg feels cramp, h/o neurogenic bladder. Denies fever, chills, chest pain,
shortness of breath. Denies any other complaints at this time.

Patient allergies reviewed and updates applied during this visit if indicated. See Chart:
Allergies for most recent patient allergy list.

 

Pain: Not Applicable

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

12/16/2019 = 13:17 MIL 97.6 36.4 Oral Udegbunam, Ukamaka M NP-C
Pulse:

Date Time Rate Per Minute Location Rhythm = Provider

12/16/2019 13:11 MIL 72 Udegbunam, Ukamaka M NP-C
Respirations:

12/16/2019 13:11 MIL 16 Udegbunam, Ukamaka M NP-C

Blood Pressure:
Date Time Value Location Position Cuff Size Provider

12/16/2019 13:11 MIL 154/97 Right Arm Sitting Adult-large | Udegbunam, Ukamaka M NP-C
$aOQ2:
12/16/2019 13:11 MIL 97 Room Air Udegbunam, Ukamaka M NP-C
Exam:
General
Affect

Yes: Pleasant, Cooperative
Appearance
Yes: Appears Well, Alert and Oriented x 3
Exam Comments
right foot monofilament 10/10, right leg smaller that left leg, h/o neurogenic bladder
ASSESSMENT:

Muscle wasting and atrophy, NEC, unsp site, M6250 - Current
Generated 12/16/2019 14:12 by Udegbunam, Ukamaka M NP- Bureau of Prisons - MIL Page 1 of 2

 

 
 

 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2815 Filed 04/08/20 Page 14 of 19

 

Inmate Name: SNELL, JEFFREY EUGENE Reg #: 54564-039
Date of Birth: 02/27/1964 Sex: M Race: BLACK Facility: MIL
Encounter Date: 12/16/2019 13:07 Provider: Udegbunam, Ukamaka M Unit: A02

 

Urinary tract infection, site not specified, N390 - Current

PLAN:
New Medication Orders:
Nitrofurantoin Macrocrystal Capsule 12/16/2019 13:07 100mg Orally every 12 hours x 10
day(s)

Indication: Urinary tract infection, site not specified
New Laboratory Requests:

Details Frequency Due Date Priority
Lab Tests-U-Urinalysis w/Reflex to Microscopic One Time 42/31/2019 00:00 Routine

Lab Tests-C-Culture, Urine
Additional Information:

Please repeat after 2 weeks do not cancel thanks.
Labs requested to be reviewed by: Scherle, Gregory A. MD/CD

Disposition:
Follow-up at Sick Call as Needed
Will Be Placed on Callout
Return Immediately if Condition Worsens

Other:
1. UTI: was treated with Bactrim DS and Cipro in the past, however per lab results, they are both resistant. H/o
neurogenic bladder self caths three times a day, will treat with Nitrofurantoin for 10 days. Will repeat lab in 2 weeks

after treatment. Couple of gloves given.
2. Right leg cramp /right foot numbness: ordered compression socks, non available at the moment instructed to check

back. Soft shoe pass given to purchase alternate institutional shoes and see if it helps. RTC PRN.

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Qutcome
42/16/2019 Counseling Diagnosis Udegbunam, Verbalizes
Ukamaka Understanding
12/16/2019 Counseling Plan of Care Udegbunam, Verbalizes
Ukamaka Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Udegbunam, Ukamaka M NP-C on 12/16/2019 14:12
Requested to be cosigned by Scherle, Gregory A. MD/CD.

Cosign documentation will be displayed on the following page.

Generated 12/16/2019 14:12 by Udegbunam, Ukamaka M NP- Bureau of Prisons - MIL Page 2 of 2

 
Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2816 Filed 04/08/20 Page 15 of 19
MIL C01 111-L 54564-039 - SNELL, JEFFREY - 162750-MIL

Read this medicine information sheet carefully each time yau get this medicine filled. You must carefully read
the "Consumer Information Use and Disclaimer" below in order to understand and correctly use this information.
This information is for MALE patients only. It does NOT include important information for FEMALE patients.

Doxycycline Tablets and Capsules
Pronunciation (doks i SYE kleen)

Brand Names: US Acticlate; Adox Pak 2/100; Adoxa; Adoxa Pak 1/100; Adoxa Pak 1/150; Avidoxy; Monodox; Morgidox;
Oraxyl; TargaDOX; Vibramycin

 

sometimes death. Get medical help right away if you
have signs like red, swollen, blistered, or peeling skin

   

* Itis used to treat pimples (acne). (with or without fever); red or irritated eyes; or sores in
* Itis used .to treat or prevent bacterial infections. your mouth, throat, nose, or eyes.
* -Itis used to prevent malaria. * Asevere and sometimes deadly reaction has

happened. Most of the time, this reaction has signs like
fever, rash, or swollen glands with problems in body
organs like the liver, kidney, blood, heart, muscles and

- © Itis used to treat swelling of the tissue around the
teeth (periodontitis). It is used with scaling and root

planing. joints, or lungs. If you have questions, talk with the
* It may be given to you for other reasons. Talk with the doctor.
doctor.

* This drug may cause a change in tooth color to yellow-
gray-brown in children younger than 8 years old. If this
change of tooth color happens, it will not go away. Talk
with the doctor.

 

* Ifyou are allergic to this drug; any part of this drug; or

any other drugs, foods, or substances. Tell your doctor * Most of the time, this drug is not for use in children
about the allergy and what signs you had. younger than 8 years old. However, there may be
. Ate et times when these children may need to take this drug.
* If you are taking any of these drugs: Acitretin, Talk with the doctor.

isotretinoin, or a penicillin. Ch in tooth color h Iso h din adult
os . . ange in tooth color has also happened in adults.
This is not a list of all drugs or health problems that This Rss gone back to normal after this drug was

interact with this drug. stopped and teeth cleaning at a dentist's office. Talk
Tell your doctor and pharmacist about all of your drugs with the doctor.

(prescription or OTC, natural products, vitamins) and
health problems. You must check to make sure that it is
safe for you to take this drug with all of your drugs and
health problems. Do not start, stop, or change the dose of
any drug without checking with your doctor. WARNING/CAUTION: Even though it may be rare, some
people may have very bad and sometimes deadly side
effects when taking a drug. Tell your doctor or get medical
help right away if you have any of the following signs or

 

 

* Tell all of your health care providers that you take this symptoms that may be related to a very bad side effect:
drug. This includes your doctors, nurses, pharmacists, * Signs of an allergic reaction, like rash; hives; itching;
and dentists. red, swollen, blistered, or peeling skin with or without

* Have your blood work checked if you are on this drug fever; wheezing; tightness in the chest or throat;
for a long time. Talk with your doctor. trouble breathing, swallowing, or talking; unusual

* This drug may affect certain lab tests. Tell all of your hoarseness, or swelling of the mouth, face, lips,

health care providers and lab workers that you take tongue, or throat.

this drug. * Signs of liver problems like dark urine, feeling tired, not
hungry, upset stomach or stomach pain, light-colored
stools, throwing up, or yellow skin or eyes.

* Signs of a pancreas problem (pancreatitis) like very
bad stomach pain, very bad back pain, or very bad
upset stomach or throwing up.

* Chest pain or pressure or a fast heartbeat.

¢ Do not use longer than you have been told. A second
infection may happen.

* This drug may make you sunburn more easily. Use
care if you will be in the sun. Tell your doctor if you
sunburn easily while taking this drug.

* Avery bad skin reaction (Stevens-Johnson syndrome/
toxic epidermal necrolysis) may happen. It can cause * Not able to pass urine or change in how much urine is
very bad health problems that may not go away, and passed.

Wolters Kluwer Clinical Drug Information Page 1

 
Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2817 Filed 04/08/20 Page 16 of 19

MIL C01 111-L 54564-039 - SNELL, JEFFREY - 162750-MIL

 

* Not hungry. down a toilet or pour down a drain unless you are

» Upset stomach or throwing up told to do so. Check with your pharmacist if you have
, questions about the best way to throw out drugs.

* Diarrhea. There may be drug take-back programs in your area.

Fever, chills, or sore throat; any unexplained bruising
or bleeding; or feeling very tired or weak.

Throat irritation.

Trouble swallowing.

Muscle or joint pain.

Fast breathing.

Flushing.

Very bad dizziness or passing out.
Change in skin color.

Swollen gland.

Diarrhea is common with antibiotics. Rarely, a severe
form called C diff-associated diarrhea (CDAD) may
happen. Sometimes, this has led to a deadly bowel
problem (colitis). CDAD may happen during or a few
months after taking antibiotics. Call your doctor right
away if you have stomach pain, cramps, or very loose,
watery, or bloody stools. Check with your doctor before
treating diarrhea.

Raised pressure in the brain has happened with this
drug. Most of the time, this will go back to normal after
this drug is stopped. Sometimes, loss of eyesight may
happen and may not go away even after this drug

is stopped. Call your doctor right away if you have a
headache or eyesight problems like blurred eyesight,
seeing double, or loss of eyesight.

 

All drugs may cause side effects. However, many people
have no side effects or only have minor side effects. Call
your doctor or get medical help if any of these side effects
or any other side effects bother you or do not go away:

These are not all of the side effects that may occur. If you
have questions about side effects, call your doctor. Call
your doctor for medical advice about side effects.

You may report side effects to the FDA at 1-800-332-1088.
You may also.report side effects at https://www.fda.gov/

medwatch.

 

Use this drug as ordered by your doctor. Read all
information given to you. Follow all instructions closely.

* Keep taking this drug as you have been told by your

doctor or other health care provider, even if you feel
well.

* Some drugs may need to be taken with food or on an

empty stomach. For some drugs it does not matter.

  

 

 

 

Wolters Kluwer Clinical Drug Information

Check with your pharmacist about how to take this
drug.

It is best to avoid taking this drug at the same time as
milk, dairy, or other products with calcium. This drug
may not work as well. if you have questions, talk with
the doctor or pharmacist.

Drink lots of noncaffeine liquids unless told to drink
less liquid by your doctor.

Do not take bismuth (Pepto-Bismol®), calcium,
iron, magnesium, zinc, multivitamins with minerals,
colestipol, cholestyramine, didanosine, or antacids
within 2 hours of this drug.

Take with a full glass of water.

Do not lie down for at least 30 minutes after taking this
drug.

 

Take a missed dose as soon as you think about it.

If it is close to the time for your next dose, skip the
missed dose and go back to your normal time.

Do not take 2 doses at the same time or extra doses.

Store at room temperature protected from light. Store
in a dry place. Do not store in a bathroom.

Do not take this drug if it is outdated.

Do not take this drug if it has not been stored as you
have been told.

Keep all drugs in a safe place. Keep all drugs out of
the reach of children and pets.

Throw away unused or expired drugs. Do not flush

if your symptoms or health problems do not get better
or if they become worse, call your doctor.

Do not share your drugs with others and do not take
anyone else's drugs.

Some drugs may have another patient information
leaflet. Check with your pharmacist. If you have any
questions about this drug, please talk with your doctor,
nurse, pharmacist, or other health care provider.

If you think there has been an overdose, call your
poison control center or get medical care right away.
Be ready fo tell or show what was taken, how much,
and when it happened.

 

 

Page 2
Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2818 Filed 04/08/20
MIL C01 111-L 54564-039 - SNELL, JEFFREY - 162750-MIL

Page 17 of 19

 

This information should not be used to decide whether

or not to take this medicine or any other medicine. Only
the healthcare provider has the knowledge and training

to decide which medicines are right for a specific patient.
This information does not endorse any medicine as

safe, effective, or approved for treating any patient or
health condition. This is only a brief summary of general
information about this medicine. It does NOT include all
information about the possible uses, directions, warnings,
precautions, interactions, adverse effects, or risks that
may apply to this medicine. This information is not specific
medical advice and does not replace information you
receive from the healthcare provider. You must talk with
the healthcare provider for complete information about the
risks and benefits of using this medicine.

 

Issue Date: 03/04/2020
Database Edition 20.1.1.003
Copyright 2020 Wolters Kluwer Clinical Drug Information,
Inc. and its affiliates and/or licensors. All rights reserved.

 

Wolters Kluwer Clinical Drug Information

Page 3

 
 

PagelD.2819 Filed 04/08/20 Page 18 of 19

Case 2:16-cr-20222-AJT-RSW ECF No. 399,

 

 

pene ee

 

 

 

 

 

 

~ Cowrence a leanile j i i
 felentecrreckonal nstelen i i i
P.0. Box 1060 38 ‘Ng Ng
: Milton, ME¢S7G0 os 7 us

Pregater Mb.ad1 37-039
- . Metroplex ME 488 ZIP-

ee APR 202064

 

   

edie:
es. = DIST Ose

 

               
   

 
 

Case 2:16-cr-20222-AJT-RSW ECF No. 399, PagelD.2820 Filed 04/08/20 Page 19 of 19

 

 

  

spine pe nee

 

 

 

 

 

 

 

 
